Continuation Sheet
Continuation of 12: Because, it remains the Examiner's position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Applicant contends that Aizenberg is non-analogous art. A person of ordinary skill in the art of mining would not have the incentive or motivation to search for an article concerning wastewater treatment using an ultra-smooth layer of lubricating liquid over a roughened surface for preventing mineral deposit and hydrocarbons in wastewater from adhering to the surface.
This is not persuasive. First, it is noted that Aizenberg states it surfaces may be used to attract contaminants (e.g., mineral particles) (para 308). The Applicant is reminded that when the species (e.g., surfaces that may be used to attract contaminants or minerals) is clearly named, the species claim is anticipated (i.e., taught) no matter how many other species (e.g., repellant surfaces) are additionally named (MPEP § 2131.02).
Second, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
an apparatus for collecting mineral particles in a slurry that has polymer-coated material having a functional group or a synthetic material that has hydrophobic molecules to render the collection area hydrophobic (i.e., a substrate arranged to contact an aqueous slurry and a polymeric coating disposed on the substrate, the aqueous slurry containing minerals and unwanted materials, the polymeric coating comprising a compliant and tacky surface and further comprising a chemical to render the compliant and tacky surface hydrophobic so as to attract the hydrophobic or hydrophobized mineral particles) (abstract).
Aizenberg teaches slippery surfaces that may be used for fluid handling or filtration of minerals in water wherein the slippery surface comprises a roughened surface (abstract, para 336-337). Aizenberg further teaches it surfaces may be hydrophobic and have a roughness with topological features or raised structures of a few nanometers to hundreds of nanometers in size which lies within the range of the instant claims (para 126, 152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the roughened hydrophobic surfaces of Aizenberg with the hydrophobic surface of the apparatus of Rothman as a matter of design choice suggested by the prior art at the time of invention.
Aizenberg is relied upon to show it was known in the art at the time of invention that hydrophobic surfaces could have a roughness with topological features or raised structures of a few nanometers to hundreds of nanometers in size (para 126, 152).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



2/24/21/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783